DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In reference to claims 8 and 10, both of these claims describe a “third” “border” or “shaded portion” in addition to the “first” and “second” “borders” of the “first” and “second” “icons” of the claims (for claim 8, see also claim 7 from which claim 8 depends upon) of which the Examiner deems has not been described in the specification in such a way as to enable one skilled .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walline et al. (U.S. Publication 2007/0063675).
In reference to claim 1, Walline et al. discloses a computing system (see paragraphs 8, 17, 25 and Figure 1 wherein Walline et al. discloses a portable information handling system providing battery health information to users of the portable information handling system.) comprising:

a processor operatively coupled to the memory, wherein the processor is configured to  (see paragraph 17 and Figure 1 wherein Walline et al. discloses the portable information handling system comprising at least RAM, ROM memories and a CPU.):
generate a battery status display that includes one or more relationships between a current battery charge of the battery and a current battery capacity of the battery (see paragraphs 18, 20-22, Figures 1-5 wherein Walline et al. discloses the battery health monitor providing the health information on a battery in the form of battery information screens, of which the Examiner interprets equivalent to Applicant’s “battery status display.”  Walline et al. discloses the battery information screens to display, via text statements, the health and condition of the battery using computations regarding at least on battery charge and capacity information.  Walline et al. discloses computing projections for battery-end-of-life specifically utilizing expected total number of recharge cycles for the battery, actual recharge cycles that have been used, full charge capacity for the battery when new and current charge capacity of the battery.  Walline et al. explicitly discloses the separate calculations involving these parameters and then combining results 
present the battery status display (see paragraphs 22-24, 27, 29, 31, 32, 34 and Figures 1-5 wherein Walline et al. explicitly discloses he battery heal monitor providing the health information on a battery in the form of battery information screens.  Walline et al. discloses the battery information screens to display, via text statements, the current battery health.  Walline et al. discloses that the actual usable battery life remaining percentages, as discussed above, can also be displayed.).
	In reference to claims 2 and 18, Walline et al. discloses all of the claim limitations as applied to claims 1 and 16 respectively.  Walline et al. discloses a further feature that allows the user interface of the system to provide a control interface allowing a user to select what types of notices the user will receive and the timing of the notices (see at least paragraph 33).  Note, it is clear that at least the user selecting “types” and “timings” of “notices” is equivalent to Applicant’s “format of the battery status display.”
In reference to claims 3 and 20, Walline et al. discloses all of the claim limitations as applied to claims 1 and 19 respectively.  Walline et al. discloses computing projections for battery-end-of-life by comparing computer percentage values with threshold levels to determine the health of the battery and which text statement to display (paragraphs 21-24).  Walline et al. discloses a particular scenario where the usable remaining battery life percentage is compared to being less than 25% and if so, the user is notified with a critical battery condition message (see paragraph 24 and Figure 5).

In reference to claim 11, Walline et al. discloses all of the claim limitations as applied to claim 1 above.  Walline et al. discloses computing projections for battery-end-of-life specifically utilizing expected total number of recharge cycles for the battery and actual recharge cycles that have been used (see at least paragraph 21).  Walline et al. explicitly discloses the computations yielding “usable life remaining” in the battery (see paragraph 21).  Note, it is clear that the computations utilizing at least the actual recharge cycles that have been used at least inherently convey information on the battery’s “degradation over a period of time.”
In reference to claim 12, Walline et al. discloses all of the claim limitations as applied to claim 11 above.  Walline et al. discloses a further feature that allows the user interface of the system to provide a control interface allowing a user to select what types of notices the user will receive and the timing of the notices (see at least paragraph 33).  Note, it is clear that the user selectable “timing” of the notices at least inherently signifies a user selectable timing for determining battery health condition updates.
In reference to claim 13, Walline et al. discloses all of the claim limitations as applied to claim 1 above.  Walline et al. discloses computing projections for battery-end-of-life specifically utilizing expected total number of recharge cycles for the battery and actual recharge cycles that 
In reference to claim 14, Walline et al. discloses all of the claim limitations as applied to claim 1 above.  Walline et al. discloses computing projections for battery-end-of-life specifically utilizing expected total number of recharge cycles for the battery, actual recharge cycles that have been used, full charge capacity for the battery when new and current charge capacity of the battery (see paragraphs 21-22).  Walline et al. further discloses the battery health monitor storing customer usage information in associated with other battery related data (see paragraph 26).
In reference to claim 15, Walline et al. discloses all of the claim limitations as applied to claim 14 above.  Walline et al. further discloses the battery health monitor storing customer usage information in associated with other battery related data (see paragraph 26).  Note, it is clear that storing customer usage information associated with battery data in Walline et al. is at least inherently executed over some sort of “time period.”
In reference to claim 16, Walline et al. discloses a method of presenting battery status information (see paragraphs 8, 17, 25 and Figure 1 wherein Walline et al. discloses a portable information handling system providing battery health information to users of the portable information handling system.), the method comprising:

In reference to claim 19, claim 19 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied to the rejection of claim 1 above, claim 19 further recites, “A non-transitory computer-readable storage medium having computer-readable instructions stored thereon that, upon execution by one or more processors in a computing system, result in operations comprising…”  Walline et al. discloses the portable information handling system comprising at least RAM, ROM memories and a CPU performing the invention via software control logic (see paragraph 17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walline et al. (U.S. Publication 2007/0063675).
In reference to claim 5, Walline et al. discloses all of the claim limitations as applied to claim 1 above.  Walline et al. discloses computing projections for battery-end-of-life by 
In reference to claim 6, Walline et al. discloses all of the claim limitations as applied to claim 5 above.  Walline et al. discloses a further feature that allows the user interface of the system to provide a control interface allowing a user to select what types of notices the user will receive and the timing of the notices (see at least paragraph 33).  Walline et al. does not .
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walline et al. (U.S. Publication 2007/0063675) and Gray et al. (U.S. Patent 6,191,557).
In reference to claim 7, Walline et al. discloses all of the claim limitations as applied to claim 1 above.  Although Walline et al. does disclose displaying battery health information in the form of text information and graphical data (see at least Figures 2-5), Walline et al. does not explicitly disclose displaying the battery health information with first and second icons as claimed.  Gray et al. discloses a method and apparatus for changing a mode of operation of a bar graph fuel gauge icon when a battery crosses a predetermined threshold preceding a fully discharged state (see column 2, lines 25-28).  Gray et al. discloses a portable battery-powered device that displays a fuel gauge icon to show the status of the device battery (see column 3, lines 59-65 and Figures 1, 5 and 6).  Gray et al. discloses battery parameters received from an interrogated microprocessor are utilized in constructing and displaying the fuel gauge icon in a manner of two overlapping rectangles which are left justified, the first layer having a solid outline which always the same width representing a full charge capacity of the battery and a 
In reference to claim 9, Walline et al. discloses all of the claim limitations as applied to claim 1 above.  Although Walline et al. does disclose displaying battery health information in the form of text information and graphical data (see at least Figures 2-5), Walline et al. does not explicitly disclose displaying the battery health information with first and second borders as claimed.  Gray et al. discloses a method and apparatus for changing a mode of operation of a bar graph fuel gauge icon when a battery crosses a predetermined threshold preceding a fully discharged state (see column 2, lines 25-28).  Gray et al. discloses a portable battery-powered device that displays a fuel gauge icon to show the status of the device battery (see column 3, lines 59-65 and Figures 1, 5 and 6).  Gray et al. discloses battery parameters received from an interrogated microprocessor are utilized in constructing and displaying the fuel gauge icon in a manner of two overlapping rectangles which are left justified, the first layer having a solid outline which always the same width representing a full charge capacity of the battery and a second layer filled-in rectangle representing the current battery charge capacity (see column 2, lines 50-60 and column 6, lines 22-34 and Figure 5).  Note, the Examiner interprets the first layer 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)

See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
7/9/21